Exhibit 10.6
(FORD LOGO) [k48164k4816401.gif]
May 28, 2009
Visteon Corporation
One Village Center Drive
Van Buren Township, Michigan 48111

    Attention: William Quigley,
                 Chief Financial Officer

Senior, Super-Priority Debtor-in-Possession Revolving Credit Agreement
Ladies and Gentlemen:
     1. Credit Agreement. You have advised Ford Motor Company (“Ford”) that you
and certain domestic subsidiaries (collectively, the “Borrowers”) intend to file
for Chapter 11 protection under the Bankruptcy Code and seek to obtain financing
from certain of your customers on substantially the terms of the proposed
senior, super-priority debtor-in-possession revolving credit facility that we
have been negotiating (the “Proposed Credit Agreement”). We hereby undertake to
negotiate a definitive credit agreement for such financing in the form of the
Proposed Credit Agreement. The Proposed Credit Agreement remains subject to
change by Ford (as so modified, the “Credit Agreement”). Although such terms may
change in the Credit Agreement, capitalized terms used but not defined herein
shall have the meanings assigned to them in the draft of the Proposed Credit
Agreement dated May 25, 2009. The “Facility” refers to the aggregate commitments
for such financing under the Credit Agreement. Each party acknowledges that the
Borrowers and Ford have not completed their respective review of the Proposed
Credit Agreement and that the Proposed Credit Agreement has not been approved by
any of them and remains subject to review and comment by each of them.
     2. Engagement. In connection with the foregoing, Ford (in such capacity,
the “Initial Lender”) is pleased to advise you of its commitment to provide no
less than $125 million of the Facility (in addition to any commitments under the
Facility utilized to refinance outstanding obligations under the Existing ABL
Credit Agreement) upon and subject to the terms and conditions set forth in this
Letter (the “Interim DIP Amount”). The portion of the Facility in excess of the
Interim DIP Amount is referred to herein as the “Additional DIP Amount.” The
Initial Lender, together with any Administrative Agent and Issuing Bank as Ford
may designate with the consent of the Company, are referred to herein,
collectively, as the “Engagement Parties.”
     3. Conditions Precedent. The commitment of the Initial Lender and the
undertakings of Ford to lend and to provide the other financial accommodations
described herein to the Borrowers in the Interim DIP Amount are subject to the
satisfaction of the following conditions precedent in a manner acceptable to
Ford:
Senior, Super-Priority Debtor-in-Possession Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



     (a) the accuracy and completeness, in all material respects, of all
representations that you and your subsidiaries make to the Engagement Parties in
connection with the transactions contemplated by this Letter (the
“Transactions”) and your compliance with the terms of this Letter;
     (b) the execution and delivery of the Credit Agreement by the parties
thereto (which may be only the Borrowers and the Engagement Parties if no other
Customers elect to participate in the Facility); and
     (c) the satisfaction of each of the conditions precedent described in the
Credit Agreement in a manner acceptable to Ford.
     4. Syndication. You agree to continue your discussions with the other
Customers and to use commercially reasonable efforts to achieve a syndication of
the Additional DIP Amount to the other Customers that is satisfactory to Ford
and you. Such efforts shall include your providing and using commercially
reasonable efforts to cause your advisors and the other Borrowers and their
advisors to provide to the Engagement Parties and the other Customers, upon
request, all information reasonably deemed necessary by Ford to complete
syndication of the Additional DIP Amount to participating Customers, including,
but not limited to, information and evaluations prepared on your or their behalf
relating to the Transactions (including the Proposed Projections (as hereinafter
defined), the “Information”), subject to the confidentiality undertakings as
shall be reasonably satisfactory to you. A successful syndication is not a
condition precedent to the availability of the Interim DIP Amount.
You acknowledge and agree that (a) the ultimate size of the Facility will
necessarily depend on the nature and amount of support provided by other
Customers and on the Proposed Projections provided in connection with a Facility
of that size, and (b) that each other Customer will be required to participate,
on a pro rata basis, in Ford’s exposure under the Existing ABL Credit Agreement
as a condition to its participation in the Facility under the Credit Agreement.
     5. Information Requirements. You represent, warrant and covenant that
(a) all financial projections concerning the Company and its subsidiaries that
have been or are hereafter made available to the Engagement Parties or the
Lenders by you or any of your representatives (or on your or their behalf) or
any of your subsidiaries or representatives (or on their behalf) (the “Proposed
Projections”) have been or will be based upon good faith estimates and
assumptions believed by management of the Borrowers to be reasonable at the time
made, it being acknowledged and agreed by Ford that (i) such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount, (ii) the financial and business projections furnished to the
Engagement Parties are subject to significant uncertainties and contingencies,
which may be beyond the control of the Borrowers and their Subsidiaries,
(iii) no assurances are given by any of the Borrowers or their Subsidiaries that
the results forecasted in the projections will be realized and (iv) the actual
results may differ from the forecasted results in such projections and such
differences may be material, and (b) all Information, other than Proposed
Projections, which has been or is hereafter made available to the Engagement
Parties or the Lenders by you or any of your representatives (or on your or
their behalf) or any of your subsidiaries or representatives (or on their
behalf) in connection with any aspect of the Transactions, as and when
furnished, is and will be complete and correct in all material respects and does
not and will not contain any untrue
Senior, Super-Priority Debtor-in-Possession Revolving Credit Agreement

2



--------------------------------------------------------------------------------



 



statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading in light of the circumstances
under which such statements are made.
You acknowledge that the Engagement Parties are under no obligation to provide
Information or Proposed Projections to the other Customers on your behalf. You
acknowledge that Ford has not approved the Proposed Projections and that any
Proposed Projections delivered to the Administrative Agent pursuant to the
Credit Agreement must be satisfactory to Ford in its sole discretion.
     6. Fees and Indemnities. By executing this Commitment Letter, you agree to
reimburse the Engagement Parties from time to time on written demand for all
actual fees and expenses including, but not limited to, the reasonable fees and
disbursements of Grant Thornton, financial advisor to Ford, McGuireWoods, LLP
and Miller, Canfield, Paddock and Stone, P.L.C., as counsel to Ford, and counsel
to the Administrative Agent and the Issuing Bank.
You also agree to indemnify and hold harmless each Engagement Party, each Lender
and each of their affiliates and their respective partners, directors, officers,
employees, agents, trustees, advisors and other representatives (each an
“Indemnified Party”) from and against (and will reimburse each Indemnified Party
as the same are incurred for) any and all losses, claims, damages, liabilities
and expenses (including, without limitation, the actual fees and disbursements
of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(a) any aspect of the Transactions and any of the other transactions
contemplated by the Credit Agreement, or (b) the Facility and any other
financings, or any use made or proposed to be made with the proceeds thereof (IN
ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY), except
to the extent such loss, claim, damage, liability or expense is found in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, bad faith or willful
misconduct. In the case of an investigation, litigation or proceeding to which
the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by you,
your equityholders or creditors or an Indemnified Party, whether or not an
Indemnified Party is otherwise a party thereto and whether or not any aspect of
the Transaction is consummated. You also agree that each Engagement Party will
be severally liable with respect to, and will be solely responsible for, its
commitments and undertakings under the Credit Agreement. To the extent permitted
by applicable law, neither party to this Letter shall be liable to the other
party hereto, and each party hereto hereby waives, any claim against the other
party, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of, in connection with, or as a result of, this
Letter.
     7. Confidentiality; USA PATRIOT Act. This Letter and the contents hereof
are confidential and, except for disclosure hereof or thereof on a confidential
basis to your accountants, attorneys and other professional advisors retained by
you in connection with the Transactions or as otherwise required by law (upon
not less than five days’ written notice from you to Ford of any such required
disclosure to the extent practicable), may not be disclosed in
Senior, Super-Priority Debtor-in-Possession Revolving Credit Agreement

3



--------------------------------------------------------------------------------



 



whole or in part to any person or entity without our prior written consent;
provided, however, that it is understood and agreed that you may disclose this
Letter on a confidential basis to the board of directors and advisors of the
Company in connection with their consideration of the Transactions. Pursuant to
the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”), each Engagement Party is required to
obtain, verify and record information that identifies you and the other
Borrowers, which information includes your name and address, the name and
address of the other Borrowers and other information that will enable each
Engagement Party to identify you and the other Borrowers in accordance with the
Act.
     8. Survival. The provisions of sections 5, 6, 7 and 9 and the last sentence
of Section 11 hereof shall remain in full force and effect regardless of whether
any definitive documentation for the Facility shall be executed and delivered,
and notwithstanding the termination of this Letter or any commitment or
undertaking of Ford hereunder.
     9. Governing Law. This Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each of you and Ford hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Letter, the Transactions and the other transactions
contemplated hereby or the actions of the Engagement Parties in the negotiation,
performance or enforcement hereof.
     10. Miscellaneous. This Letter may be executed in counterparts which, taken
together, shall constitute an original. Delivery of an executed counterpart of
this Letter by emailed PDF file or facsimile shall be effective as delivery of a
manually executed counterpart thereof. This Letter embodies the entire agreement
and understanding among Ford, you, and your affiliates with respect to the
Facility and supersedes all prior agreements and understandings relating to the
specific matters hereof (including our prior letter to you dated today).
However, please note that the terms and conditions of the commitment and
undertakings of the Ford hereunder are not limited to those set forth herein or
in the Proposed Credit Agreement. Those matters that are not covered or made
clear in this Letter are subject to agreement of the parties. No party has been
authorized by any Engagement Party to make any oral or written statements that
are inconsistent with this Letter. Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Letter or any other Loan Document.
     11. Acceptance; Expiration of Commitments. This Letter and all commitments
and undertakings of Ford hereunder will expire at 12:00 noon (New York City
time) on May 28, 2009 unless you execute this Letter and return it to us prior
to that time (which may be by facsimile or emailed PDF file), whereupon this
Letter (which may be signed in one or more counterparts) shall become a binding
agreement. Thereafter, all commitments and undertakings of Ford hereunder will
expire on the earlier of (a) June 30, 2009, unless the Effective Date occurs on
or prior thereto, or (b) the date you announce or inform Ford in writing that
you are not proceeding with the Transactions. The commitments and undertakings
of Ford may be terminated by us if you fail to perform your obligations under
this Letter. This Letter is not assignable by you without our prior written
consent and is intended to be solely for the benefit of the parties hereto, the
other Engagement Parties and the Indemnified Parties. In consideration of the
time and resources that the Engagement Parties will devote to the Facility, you
agree that, until such expiration, you will not, and will cause the other
Borrowers not to,
Senior, Super-Priority Debtor-in-Possession Revolving Credit Agreement

4



--------------------------------------------------------------------------------



 



solicit, or to initiate, entertain, permit, enter into or continue any
discussions with, any other bank, investment bank, financial institution, person
or entity, to provide, structure, arrange, syndicate, offer or place any
component of the Facility or any other senior financing similar to or as a
replacement of, any component of the Facility, subject to your responsibilities
as a prospective debtor in possession in a case under the Bankruptcy Code..
[The balance of this page is intentionally left blank.]
Senior, Super-Priority Debtor-in-Possession Revolving Credit Agreement

5



--------------------------------------------------------------------------------



 



We are pleased to have the opportunity to work with you in connection with this
important financing.

            Very truly yours,

FORD MOTOR COMPANY
      By:   /s/ William Strong         Name:   William Strong        Title:  
Corporate Finance Staff
Manager, Supplier Analysis     

          Accepted and agreed to
as of the date first above written:

VISTEON CORPORATION
      By:           Name:           Title:          

Senior, Super-Priority Debtor-in-Possession Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



We are pleased to have the opportunity to work with you in connection with this
important financing.

            Very truly yours,

FORD MOTOR COMPANY
      By:           Name:   William Strong         Title:   Corporate Finance
Staff
Manager, Supplier Analysis     

          Accepted and agreed to
as of the date first above written:

VISTEON CORPORATION
      By:   /s/ William G. Quigley       Name:   William G. Quigley       
Title:   EVP and CFO       

Senior, Super-Priority Debtor-in-Possession Revolving Credit Agreement

 